                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 17-cr-00028-JST-1
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: MOTIONS IN LIMINE
                                                 v.
                                   9
                                                                                            Re: ECF Nos. 93, 94, 144, 152, 176
                                  10     JEHOADDAN WILSON,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties in this case have filed various motions in limine in anticipation of trial dates

                                  14   that were later continued. ECF Nos. 93, 94, 144, 152, 176. These motions are hereby terminated.

                                  15   With the exception of Defendant’s third motion in limine, which the Court has already denied, see

                                  16   ECF No. 157, the parties are ordered to refile these motions 14 days before the pretrial conference

                                  17   once a new trial date is set. All such motions should be filed in accordance with the Court’s

                                  18   standing order for criminal cases.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 20, 2020
                                                                                        ______________________________________
                                  21
                                                                                                      JON S. TIGAR
                                  22                                                            United States District Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
